Citation Nr: 0806226	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in November 
2004, and a substantive appeal was received in December 2004.  
The veteran testified before a Decision Review Officer (DRO) 
in November 2004.  He also testified at a Board 
videoconference hearing in December 2007.  Transcripts are of 
record.

Additional evidence was received from the veteran with a 
written waiver of preliminary RO review.

In a December 2007 testimony provided at a Board hearing at 
the RO, the veteran claimed entitlement to service connection 
for tinnitus.  This matter is hereby referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An initial VA examination in January 2005 resulted in a 
report by the examiner that there was insufficient evidence 
to offer an opinion as to causation.  The veteran was 
afforded another VA examination in July 2006, and that VA 
examiner opined that it is less likely than not that the 
veteran's current hearing loss is related to military noise 
exposure as a track vehicle mechanic.  However, at one point 
in the report it appears to indicate that the claims file was 
reviewed, but at another point it appears to say that only 
service medical records (and not private and VA records) were 
reviewed.  At the December 2007 Board hearing, the veteran 
testified that he believed the July 2006 VA opinion was 
inadequate in that it was not based on full review of the 
record.  

The lack of clarity as to the records actually reviewed by 
the July 2006 VA examiner is significant in this case since 
the record does include private medical reports which appear 
to offer opinions favorable to the veteran.  In order to be 
able to assign probative value to the various items of 
medical evidence, the Board believes that further development 
is necessary to ensure a fully adequate medical opinion as to 
causation. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of 
current bilateral hearing loss.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should elicit a detailed history 
from the veteran regarding inservice and 
post-service noise exposure.  Any 
medically indicated special tests should 
be accomplished.  The examiner should 
expressly note full review of the claims 
file, to include not only service medical 
records, but all medical evidence of 
records.  

     a)  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
hearing loss is related to service.

     b)  The VA examiner should offer a 
rationale for all opinions expressed and 
should also discuss reasons for agreeing 
or disagreeing with the opinions offered 
by Dr. William H. Rotzler and Audiologist 
Judith A. Caudle.

2.  The RO should then review the 
expanded record, to include the evidence 
received since the most recent 
supplemental statement of the case.  The 
RO should then determine if service 
connection is warranted for bilateral 
hearing loss.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



